t c no united_states tax_court gregory iannone petitioner v commissioner of internal revenue respondent docket no 17412-02l filed date p filed a timely petition for judicial review pursuant to sec_6330 i r c in response to a notice_of_determination by r to proceed with collection of assessed tax_liabilities for and subsequently the court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to taxable_year held for the purpose of this collection proceeding the appeals officer agreed to assume that petitioner’s and tax_liabilities were discharged in bankruptcy we will not remand this case for a clearer articulation of the appeals officer’s determination relating to petitioner’s bankruptcy discharge held further the existing federal_tax_lien that attached to p’s property when he filed his bankruptcy petition was not extinguished as a result of his bankruptcy discharge sec_6321 and sec_6322 i r c applied held further no exemption to levy applies in this case held further r may proceed with collection by levy as determined in the notice_of_determination concerning collection action s under sec_6320 and or santo j bonanno for petitioner robert f saal for respondent nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in ringwood new jersey on date petitioner filed a chapter bankruptcy petition case no petitioner was granted a discharge in his bankruptcy case on date on date respondent issued to petitioner two letters entitled final notice - notice_of_intent_to_levy and notice of your right to a hearing in response petitioner sent to respondent a form request for a collection_due_process_hearing dated date the appeals officer assigned to review petitioner’s case received and reviewed copies of transcripts for petitioner’s income_tax liabilities for and in order to verify that the requirements of any applicable law or administrative procedure had been met on date petitioner met with the appeals officer to discuss the case but they were unable to resolve the issues on date respondent issued to petitioner the aforementioned notice_of_determination concerning his and income_tax liabilities in pertinent part the notice_of_determination states based on the facts available the required procedures have been followed and the notice_of_intent_to_levy is proper and appropriate a conference was held on date and we agreed that the taxes were dischargeable however the exempt_property was subject_to our lien and levy you were advised to consider collection alternatives and have failed to do so it is therefore recommended that the action by compliance to levy will be sustained with respect to the exempt_property listed in your bankruptcy case number an attachment to the notice_of_determination attachment - letter notice_of_determination in pertinent part states sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand transcripts of your account show that the irs issued a first notice date and a fourth notice date on your federal_income_tax liability for the tax_year a first notice date and a fourth notice date on your federal_income_tax liability for the tax_year a first notice date and a fourth notice date on your federal_income_tax liability for the tax_year the latest transcript in the file indicates the only periods remaining open are the the tax_year and the tax_year a formal conference was held on date and you challenged the existence of the liability and appropriateness of the levy action by compliance it was determined that the bankruptcy may have discharged the federal_income_tax liabilities for and the and tax years however there was exempt_property listed in the amount of dollar_figure in schedule c of your voluntary bankruptcy petition and you were advised that further research was necessary to determine if our federal_tax_lien attaches to that exempt_property for purposes of levy action you filed a chapter bankruptcy petition on date bearing case number listing all years from through you further stated the irs never objected to discharge for any reason discharge for all years was granted by order dated date there was also some indication that the and form sec_1040 for the and tax years were not filed and you did not keep copies after seven years systemic records show that the irs filed these returns as substitute for returns based on information documents received nonetheless it was agreed upon at our conference that the liabilities for your for and federal_income_tax liabilities for and might be dischargeable after further research it has been determined that notwithstanding the fact that your income taxes may be dischargeable the service’s liens survive the bankruptcy furthermore sec_522 expressly provides that exempt_property remains subject_to properly filed tax_liens even though the underlying tax claims may have been discharged the debtor’s schedules indicate there is a 401k plan with unitex textile to which the service’s liens would attach in response to the notice_of_determination petitioner filed the petition in the instant case with respect to the and tax years on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to taxable_year on date the court granted respondent’s motion i general rules opinion sec_6331 authorizes the commissioner to levy against property and property rights where a taxpayer liable for taxes fails to pay them within days after notice_and_demand for payment is made sec_6331 requires the secretary to send notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a hearing sec_6330 affords taxpayers the right to a hearing before an impartial appeals officer pursuant to sec_6330 a taxpayer is entitled to only one hearing regarding the tax period relating to the amount of unpaid tax sec_6330 requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary where the appeals_office issues a notice_of_determination to the taxpayer following an administrative hearing regarding a levy sec_6330 provides that the taxpayer will have days following the issuance of the determination to file a petition for review with the tax_court or a federal district_court as appropriate the taxpayer may appeal the determination to the tax_court rather than a federal district_court if the tax_court generally has jurisdiction over the type of tax involved in the case sec_6330 118_tc_22 116_tc_60 sec_6330 suspends the levy action until the conclusion of the hearing and any judicial review of the determination where the underlying tax_liability is properly at issue in the hearing we review that issue on a de novo basis 114_tc_176 where the underlying tax_liability is not at issue however we review the determination to see whether there has been an abuse_of_discretion id in this case respondent’s determination regarding whether petitioner’s unpaid tax_liabilities may be collected by levy requires an interpretation of bankruptcy law if respondent’s determination was based on erroneous views of the law and petitioner’s unpaid liabilities may not be collected by levy then we must reject respondent’s view and find that there was an abuse_of_discretion see eg 121_tc_111 ramsdell v commissioner tcmemo_2003_317 ii discharge_in_bankruptcy respondent contends that the notice_of_determination is ambiguous as to whether petitioner’s and income_tax liabilities were discharged in bankruptcy respondent points to language in both the notice_of_determination and the attachment to the notice_of_determination to support his contention respondent notes that while the notice_of_determination states that we agreed that the taxes were dischargeable the attachment states both that the bankruptcy may have discharged the liabilities and that it was agreed upon at our conference that the liabilities might be dischargeable respondent requests that we remand this case to respondent’s appeals_office in order for an appeals officer to make a clear determination as to whether petitioner’s and tax_liabilities were discharged in bankruptcy petitioner argues that the appeals officer agreed with petitioner that petitioner’s and tax_liabilities were discharged in bankruptcy petitioner further argues that the issue of remand was not raised prior to or at trial and consequently should be disregarded after review of the notice_of_determination and the attachment thereto we conclude that the appeals officer agreed to assume that petitioner’s and tax_liabilities were discharged in bankruptcy for the purpose of this collection proceeding while we acknowledge that the language could have been more precise as to this assumption when considered in its entirety the notice_of_determination indicates that the appeals officer was willing to assume that petitioner’s and tax_liabilities were discharged in bankruptcy and instead focus solely on whether the discharge prevents respondent from pursuing collection by levy we find nothing inappropriate about this decision by the appeals officer especially in a case such as this where more than years have passed since the relevant returns were due and both parties claim to have destroyed most if not all of the relevant documents because of this passage of time as a consequence of our conclusion that the appeals officer assumed the aforementioned discharge we need not ourselves also address the question of whether petitioner received a discharge_in_bankruptcy with respect to his and tax_liabilities iii collection by levy petitioner contends that a new jersey law exempts his sec_401 retirement account from levy see n j stat ann sec_25 b west supp petitioner contends that this exemption applies here so as to prevent collection by levy petitioner cites in re yuhas 104_f3d_612 3d cir as support for his claim that his sec_401 retirement account is exempt from federal_tax_lien and levy in that case the court held that by operation of a new jersey statute n j stat ann sec_25 b west supp the debtor’s individual_retirement_account ira was excluded from the chapter bankruptcy_estate pursuant to u s c sec_541 in re yuhas f 3d pincite in re yuhas did not involve a federal_tax_lien or levy nor did it involve post-discharge collection activity moreover even if the holding of in re yuhas were applicable and required the exclusion of petitioner’s sec_401 retirement account from the chapter bankruptcy_estate a federal_tax_lien against the sec_401 retirement account would not be extinguished or otherwise affected see u s i r s v snyder 343_f3d_1171 9th cir the lien would continue to exist but outside of bankruptcy id petitioner’s reliance on in re yuhas supra is thus misplaced and that case has no application in the instant case respondent argues that even if petitioner received a discharge_in_bankruptcy with regard to his and tax_liabilities any property that belonged to petitioner when he filed his bankruptcy petition is still encumbered in rem by a federal_tax_lien respondent argues that a state law cannot operate to divest or exempt petitioner’s sec_401 retirement account from the federal_tax_lien respondent contends that collection by levy is appropriate we agree pursuant to sec_6321 the government of the united_states obtains a lien against all property and rights to property whether real or personal of any person liable for taxes when a demand for payment of that person’s taxes has been made and that person neglects or refuses to pay those taxes sec_6322 provides that such lien arises automatically on the date of the assessment and continues until the tax_liability is satisfied or the statute_of_limitations bars enforcement of the lien federal tax_liens are not extinguished by personal discharge_in_bankruptcy u s c sec_522 see also 501_us_78 a discharge of personal liability in bankruptcy extinguishes only one mode of enforcing a claim--namely an action against the debtor in personam--while leaving intact another--namely an action against the debtor in rem johnson v home state bank u s pincite any existing federal tax_liens remain in effect and attach to assets owned prior to the date of filing the bankruptcy petition u s c sec_522 in re 27_f3d_365 9th cir a preexisting lien on property however remains enforceable against that property even after an individual’s personal liability has been discharged the attachment to the notice_of_determination states that the debtor’s petitioner’s schedules attached to his bankruptcy petition indicate there is a 401k plan sec_401 retirement account with unitex textile to which the service’s liens would attach petitioner has introduced no evidence that the federal_tax_lien was defective thus when petitioner filed for bankruptcy there was a valid and existing federal_tax_lien on at least his sec_401 retirement account sec_6331 provides if any person liable to pay any_tax neglects or refuses to pay the same it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to such person or on which there is a lien provided in this chapter for the payment of such tax sec_6334 exempts from levy wearing apparel and school books fuel provisions furniture and personal effects books and tools of a trade business or profession unemployment benefits undelivered mail certain annuity and pension payments workmen’s compensation judgments for support of minor children certain amounts of wages salary and other income certain service-connected disability payments certain public assistance payments assistance under the job training partnership act since repealed and certain residences petitioner does not contend nor do we find that any of these exemptions applies to petitioner’s sec_401 retirement account sec_6334 provides notwithstanding any other law of the united_states no property or rights to property shall be exempt from levy other than the property specifically made exempt by sec_6334 additionally sec_301_6334-1 proced and admin regs provides that no provision of a state law may exempt_property or rights to property from levy for the collection of any federal tax consequently we reject petitioner’s contention that his sec_401 retirement account is exempt from levy by operation of a new jersey statute the existing federal_tax_lien that attached to petitioner’s property when he filed his bankruptcy petition was not extinguished as a result of his bankruptcy discharge furthermore no exemption to levy applies in the instant case iv conclusion the appeals officer correctly determined that respondent may proceed with collection by levy to reflect the foregoing decision will be entered for respondent
